Citation Nr: 0737341	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In October 2007, the veteran presented testimony during a 
videoconference hearing.



FINDINGS OF FACT

1.  The veteran's lumbar spine disability results in chronic 
pain, right sided muscle spasms, stiffness, and limitation of 
motion.  At its worst, flexion is limited to 50 degrees; 
however, the veteran experiences pain from 0 to 50 degrees.  
At it's worst, the veteran has a combined range of motion of 
165.  

2.  There is no evidence of favorable or unfavorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire spine; or incapacitating episodes of 
having a total duration of at least six weeks during the past 
12 months requiring bed rest prescribed by a physician and 
treatment by a physician.



CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no 
higher, for a thoracolumbar spine disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.25, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2005 and March 2006 letters, with 
respect to the claim of entitlement to an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2005 and March 2006 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against 
entitlement to a disability rating in excess of 40 percent 
for a thoracolumbar spine disability, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2005 and March 
2006, prior to the adjudication of the claim in June 2006.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2005 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Dennis R. 
Lashinsky, M.D., and VA examination reports dated in January 
2006, May 2006, and May 2007.  Notably, the veteran has not 
identified any further outstanding and relevant evidence in 
response to the December 2005 and March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.


Analysis

The veteran alleges entitlement to a disability rating in 
excess of 20 percent for his thoracolumbar spine disability.  
He argues that an increased disability rating is warranted 
because he experiences pain on motion of the thoracolumbar 
spine.  He has testified that the pain rises up his spine and 
that he is unable to work as a barber for more than an hour 
or two because he cannot keep his arms elevated.  The Board 
notes service connection is separately in effect for 
residuals from a fracture of the right clavicle.  
Additionally, entitlement to service connection for cervical 
spondylolisthesis, as secondary to his service-connected 
thoracolumbar spine disability, has been denied.  The RO has 
also held that that the veteran is not entitled to a total 
disability rating based on individual unemployability.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2006).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The schedular criteria for rating the spine have been amended 
since the veteran was assigned service connection for 
residuals from a compression fracture T2-4 with limitation of 
motion.  The most recent rating change was made on September 
26, 2003, which was prior to the date of claim in this case.  
The veteran's claim was received in October 2005.  As such, 
the veteran's increased rating claim must be considered 
pursuant to these changes.  The veteran was previously rated 
under diagnostic codes which are no longer in effect in the 
Schedule for Rating Disabilities.  If the veteran's current 
ratings under these codes are more favorable to him, those 
previously assigned ratings will remain in effect.  Higher 
ratings under those specific codes may not be considered as 
the Schedule for Rating Disabilities has changed and the 
matter of increased ratings may only be considered pursuant 
to those changes.

The amended version of the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
lumbosacral strain under DC 5237, spinal stenosis under DC 
5238, degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  Under the 
revised criteria, lumbosacral strain will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The 
Spine, Note (6) (2007).

Under the General Rating Formula as applicable to the 
veteran's thoracolumbar spine disability, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes provides that a 10 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 
12 months.  A 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.

Note (1):  For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The evidence of record includes VA and private treatment 
records and VA examination reports dated in January 2006, May 
2006, and May 2007.  The Board acknowledges that the veteran 
requested an additional VA examination during his hearing.  
The veteran alleged that a new VA examination was necessary 
because the VA examiner did not document or address the 
veteran's pain.  A review of the May 2007 VA examination 
report, however, reveals that the examiner did document the 
veteran's pain on motion and is found to be adequate for 
rating purposes. 

In December 2005, x-rays demonstrated minimal spondylosis in 
the thoracic spine.  The vertebral bodies were normal in 
size, shape, and configuration and intervertebral spaces were 
maintained.  

In January 2006, there was evidence of pain, stiffness, 
abnormal motion, and limitation of motion along the thoracic 
spine.  The examiner indicated that the veteran experienced 
severe weekly flare-ups that lasted several hours.  
Additionally, prolonged standing resulted in excruciating 
pain in the thoracic area.  The veteran was able to stand up 
to one hour.  There was no evidence of ankylosis.  The 
examiner indicated that although there was limitation of 
motion of the thoracic spine, DeLuca did not apply.  There 
was no evidence of increase in pain, weakness, or fatigue 
with repetitive motion.  

In May 2006, the VA examiner noted mild muscle spasms and 
moderate fatigue, decreased motion, stiffness, and weakness 
in the veteran's thoracic spine.  The examiner indicated that 
the veteran experienced severe pain on a daily basis.  There 
was no evidence of ankylosis of the thoracolumbar spine.  
Range of motion testing demonstrated flexion to 80 degrees, 
with pain beginning at 75 degrees.  Extension was to 25 
degrees, with pain beginning at 25 degrees.  Left lateral 
flexion was to 25 degrees, with pain beginning at 20 degrees.  
Right lateral flexion was to 25 degrees, with pain beginning 
at 25 degrees.  Rotation was to 20 degrees, with pain 
beginning at 20 degrees, bilaterally.  There was no evidence 
of additional limitation of motion on repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  The veteran 
was diagnosed as having severe degenerative joint disease of 
the thoracic spine. 

In May 2006, x-rays demonstrated moderately severe 
hypertrophic spondylosis and chronic wedge deformities in the 
upper and lower thoracic segments.  In October 2006, x-rays 
demonstrated moderate hypertrophic changes and chronic wedge 
deformities in the upper and lower thoracic segments.

In May 2007, the veteran was afforded an additional VA 
examination.  Physical examination demonstrated spasm, 
guarding, and pain with motion in the right thoracic 
sacrospinals.  Thoracolumbar range of motion testing 
demonstrated flexion to 50 degrees, with pain throughout.  
Extension was to 35 degrees, with no pain on motion.  Lateral 
flexion was to 30 degrees, bilaterally, with no pain on 
motion.  Rotation was to 35 degrees, bilaterally, with no 
pain on motion.  There was no evidence of additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  The examiner indicated that 
the veteran's disability impacted his occupational activities 
because he experienced problems with lifting, carrying, and 
reaching, lack of stamina, and pain. His disability also had 
an effect on his activities of daily living.  There was a 
mild effect on bathing, dressing, toileting, and grooming.  
There was a moderate effect on traveling and shopping.  There 
was a severe effect on chores, exercise, and recreation.  
There was no effect on feeding.  The examiner opined that the 
veteran's service-connected spine disability impacted the 
veteran's usual job as a barber.  The veteran was unable to 
perform a physical occupation related to his thoracolumbar 
disability.  The veteran, however, was able to perform a 
sedentary job that did not involve a lot of reaching or 
lifting above his head.  The veteran's cervical disorder also 
rendered him unable to perform a physical job.  

Upon review of the aforementioned evidence, the Board finds 
that the veteran's thoracolumbar spine disability warrants a 
disability rating of 40 percent but no higher.  The May 2007 
VA examination documented the veteran's range of motion of 
the thoracolumbar spine of flexion to 50 degrees and combined 
range of motion of the thoracolumbar spine of 215 degrees, 
which warrants a 20 percent rating under the current version 
of the rating schedule.  The examiner, however, noted that 
that the veteran experienced pain throughout his range of 
flexion.  In light of DeLuca, which provides for an increased 
evaluation based upon limitation of motion due to pain, the 
Board finds that the veteran's flexion is constructively 
limited to 0 degrees, such as to warrant a disability rating 
of 40 percent.  A disability rating in excess of 40 percent 
based upon limitation of flexion is not warranted as the 
veteran does not have unfavorable ankylosis.  

An increased disability rating is also not available based on 
incapacitating episodes.  In order to warrant an increased 
disability rating the evidence would have to show that he had 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  This is not shown 
in the record.  

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  Although the 
veteran has been noted to have right sided muscle spasms, 
sensory and reflex examinations were normal and the veteran 
has not been diagnosed as having intervertebral disc 
syndrome.  In light of this evidence, a separate rating is 
not warranted for neurological defect.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Board acknowledges that the 
veteran argues that his service-connected thoracolumbar spine 
disability results in marked interference with his self-
employment as a barber.  It is, however, noted that the 
regular schedular criteria are not inadequate to evaluate his 
thoracolumbar spine disability.  There is no indication that 
his thoracolumbar spine disability, in and of itself, is 
productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.   Although the May 2007 VA examiner opined that 
the veteran's service-connected thoracolumbar spine 
disability impacted the veteran's usual job as a barber, he 
also indicated that veteran's non-service-connected cervical 
spine disorder impacted the veteran's employment.  
Additionally, although both conditions render him unable to 
perform a physical occupation, he is still able to perform a 
sedentary job.  Under the circumstances of this case, the 
Board finds that the assigned 40 percent disability rating 
assigned to the veteran's thoracolumbar spine disability 
adequately reflects the clinically established impairments 
experienced by the veteran, and referral for consideration of 
extraschedular ratings by the Director of the Compensation 
and Pension service is not appropriate.

In conclusion, the veteran's thoracolumbar spine disability 
warrants a disability rating of 40 percent, but no higher.


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for a thoracolumbar spine disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


